Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 1 of 26 Pageid#: 220




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

                                                )
 CHRISTIE SCARBOROUGH,                          )
                                                )
               Plaintiff,                       )   Civil Action No. 5:20-cv-00069
                                                )
                       v.                       )   MEMORANDUM OPINION
                                                )
 FREDERICK COUNTY SCHOOL                        )   By: Hon. Thomas T. Cullen
 BOARD, et al.,                                 )   United States District Judge
                                                )
               Defendants.                      )


        Pro se Plaintiff Christie Scarborough filed this civil-rights suit against the Frederick

 County School Board (“FCSB”); Steve Edwards, the head of communications for Frederick

 County Public Schools (“FCPS”); David Sovine, the Superintendent of FCPS; and James

 Angelo, the Assistant Superintendent of FCPS (collectively, “Defendants”). The crux of

 Scarborough’s complaint is that Defendants engaged in viewpoint discrimination in violation

 of the First Amendment by (1) deleting her comments criticizing FCPS’s COVID-19

 protocols and facemask policy from the school system’s official Facebook page; (2) blocking

 her from that Facebook page; and (3) blocking her from the superintendents’ official Twitter

 pages. Scarborough also alleges that in attempting to stifle her online criticism of FCPS’s

 COVID-19 policies, Defendants violated the equal protection and due process clauses of the

 Fourteenth Amendment, and that FCSB is separately liable for failing to train its employees

 on lawful social-media policies.

        Defendants have filed a Motion to Dismiss under Federal Rule of Civil Procedure

 12(b)(6), arguing that Scarborough failed to state any viable constitutional claims under 42
                                               1
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 2 of 26 Pageid#: 221




 U.S.C. § 1983. The motion has been fully briefed, and the court believes that the written

 arguments of the parties adequately discuss all relevant legal issues such that oral argument

 would not aid the decisional process. 1 Although the court agrees with Defendants that

 Scarborough has not established a viable equal protection claim or procedural due process

 claim as to Sovine and Angelo, it disagrees as to the First Amendment claim, procedural due

 process claim as to FCSB and Edwards, and the failure-to-train claim. Scarborough has

 sufficiently alleged that the social-media accounts at issue were public forums, and that

 Defendants engaged in unconstitutional viewpoint discrimination by deleting her comments

 and blocking her from these public platforms. Accordingly, the court will grant in part and

 deny in part Defendants’ motion to dismiss.

                                              BACKGROUND

         Scarborough initially filed this suit under 42 U.S.C. § 1983 in the Eastern District of

 Virginia, seeking monetary damages and an injunction against FCPS and “Does 1-10.” (ECF

 No. 1.) FCPS filed a motion to dismiss under Rules 12(b)(3) and 12(b)(6) for improper venue

 and for failure to state a claim. (ECF Nos. 4–5.) Before the parties completed briefing on the

 motion to dismiss, U.S. District Judge John A. Gibney entered an order finding that venue

 was proper in the Western District of Virginia. (ECF No. 7.) Judge Gibney denied FCPS’s

 motion to dismiss and transferred the matter to the Western District of Virginia under 28

 U.S.C. § 1406(a). (Id.) Because Judge Gibney’s order did not rule on any substantive matters


 1Scarborough attached multiple exhibits to her opposition. (See ECF No. 40.) The court did not consider the
 exhibits as it declines to convert the motion to dismiss into a motion for summary judgment. See Fed. R. Civ.
 P. 12(d); Zak v. Chelsea Therapeutics Int’l., Ltd., 780 F.3d 597, 606 (4th Cir. 2015) (“Generally, when a defendant
 moves to dismiss a complaint under Rule 12(b)(6), courts are limited to considering the sufficiency of allegations
 set forth in the complaint and the documents attached or incorporated into the complaint.” (internal quotation
 marks omitted)).
                                                         2
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 3 of 26 Pageid#: 222




 apart from venue, this court entered an order stating that it “considers the remaining matters

 in the motion to dismiss as still pending,” and set a hearing date for the motion to dismiss.

 (ECF No. 11.)

        Prior to the hearing on the motion to dismiss, Scarborough sought leave to file an

 amended complaint. (ECF No. 13.) The court granted Scarborough leave to file an amended

 complaint over FCPS’s objection and denied FCPS’s motion to dismiss as moot. (ECF Nos.

 15–17, 21.) In addition to FCPS and “Does 1–10,” the Amended Complaint named Edwards,

 the head of communications for FCPS, as a defendant. (See Am. Compl. [ECF No. 16] ¶ 4.)

 On November 9, 2020, FCPS and Edwards filed a motion to dismiss Scarborough’s Amended

 Complaint. (ECF Nos. 22–23.)

        The court held a hearing on the motion on December 7, 2020. (ECF No. 32.) At the

 conclusion of the hearing, the court granted in part and denied in part the motion to dismiss,

 and later issued an order to that effect. (See ECF Nos. 32, 33.) First, the court dismissed FCPS

 as a defendant with prejudice, because, under Virginia law, a plaintiff must sue a school board,

 not the school itself. (See id.) Second, the court dismissed Does 1–10 without prejudice

 because the Amended Complaint did not state a claim against them. (See id.) Third, because

 the court dismissed FCPS with prejudice and Scarborough failed to specify whether she was

 suing Edwards in his official or personal capacity—leaving the court unable to appropriately

 analyze the substantive claims—the court dismissed Counts I and II for failure to state a claim.

 (Id.) Finally, the court denied the rest of Defendants’ motion insofar as it argued that

 Scarborough had failed to allege claims for violations of the First and Fourteenth Amendments

 or to properly request injunctive relief. (Id.) The court gave Scarborough until January 21,


                                                3
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 4 of 26 Pageid#: 223




 2021, to file a Second Amended Complaint. (Id.)

        On December 28, 2020, Scarborough filed her Second Amended Complaint. (See 2d

 Am. Compl. [ECF No. 36].) Scarborough now names four defendants: FCSB, Edwards,

 Sovine, and Angelo. She brings three causes of action under 42 U.S.C. § 1983: (1) a claim

 against all four defendants for “nominal damages” and injunctive relief based on alleged First

 Amendment and equal protection violations; (2) a claim against all four defendants for alleged

 violations of her procedural due process rights; and (3) a claim against FCSB for failing to train

 its employees “to not block dissenting voices on social media.” (See id. ¶¶ 6–49.) Scarborough

 names Edwards, Sovine, and Angelo in their official capacities. (Id. ¶ 4.)

        Scarborough alleges the following facts in support of these three § 1983 claims. She

 asserts that FCSB maintains a Facebook page called “Frederick County Public Schools,” which

 was, at the relevant time, registered as a “Government Organization.” 2 (Id. ¶¶ 9–11.)

 According to Scarborough, this Facebook page is open to the general public and invites

 anyone to post comments on it. (Id. ¶ 12.) Scarborough further asserts that the Facebook

 page “places no restrictions on what users may post,” and that “users may freely post their

 sentiments on all subjects.” (Id. ¶ 13.)

        In September 2020, Scarborough allegedly posted comments on the FCPS Facebook

 page “concerning the school’s re-opening, COVID-19 masks, disability rights, and child

 abuse.” (Id. ¶ 15.) Scarborough alleges that “[a]s a direct result of” her comments, Defendants

 “censored” her by deleting her comments and blocking her ability to make further comments.


 2 In the Second Amended Complaint, Scarborough alleges that the FCPS Facebook page “has been altered
 since the lawsuit began.” (Id. ¶ 11.) Apparently, the FCPS Facebook page is no longer registered as a
 “Government Organization.” (Id.)
                                                  4
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 5 of 26 Pageid#: 224




 (Id. ¶ 16.) Specifically, Scarborough alleges that Edwards was responsible for deleting her

 comments and blocking her from the Facebook page. (Id. ¶ 17.) On September 8, 2020,

 Edwards, allegedly “using a fake Facebook user name” registered to a man named “Steve

 Cornwell,” sent a private message to Scarborough stating: “Ms. Scarborough—We have

 decided to ban you from the FCPS Facebook page for continued violations of our terms and

 conditions.” (Id. ¶ 18.) Scarborough further avers that Cornwell’s (or Edwards’s) purported

 reason for banning her—repeated violations of FCSB’s terms and conditions—is false, as the

 page had never published any terms and conditions. (Id. ¶ 19.)

        According to Scarborough, approximately one month after she filed this suit,

 Superintendents Sovine and Angelo blocked her from their official Twitter accounts. (Id. ¶¶

 20–21.) Scarborough alleges that Sovine and Angelo administer these Twitter accounts in their

 official capacities as the chief administrators of FCPS. (Id.) Scarborough further claims that,

 “[o]n the same day [she] was blocked,” she lodged a complaint with FCSB’s attorney and was

 “unblocked” from Sovine’s and Angelo’s Twitter accounts. (Id.)

                            MOTION TO DISMISS STANDARD

        Motions to dismiss under Rule 12(b)(6) test the legal sufficiency of a complaint. Edwards

 v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion, the

 complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim for relief

 that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A claim is facially plausible when the plaintiff’s

 allegations “allow[] the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Id. While a complaint does not need “detailed factual allegations,”


                                                 5
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 6 of 26 Pageid#: 225




 complaints merely offering “labels and conclusions,” “naked assertion[s] devoid of ‘further

 factual enhancement,” or “a formulaic recitation of the elements of a cause of action will not

 do.” Id. (alteration in original) (internal quotation marks omitted) (quoting Twombly, 550 U.S.

 at 555, 557).

        To allow for the development of a potentially meritorious claim, federal courts are

 obligated to construe pro se pleadings liberally. See, e.g., Boag v. MacDougall, 454 U.S. 364, 365

 (1982). Moreover, “[l]iberal construction of the pleadings is particularly appropriate where . . .

 there is a pro se complaint raising civil rights issues.” Smith v. Smith, 589 F.3d 736, 738 (4th Cir.

 2009) (alteration in original) (citation omitted). Nevertheless, “[p]rinciples requiring generous

 construction of pro se complaints are not . . . without limits.” Beaudett v. City of Hampton, 775

 F.2d 1274, 1278 (4th Cir. 1985). “A pro se plaintiff still must allege facts that state a cause of

 action.” Bracey v. Buchanan, 55 F. Supp. 2d 416, 421 (E.D. Va. 1999) (citation omitted).

                                            ANALYSIS

    A. Count I: 42 U.S.C. § 1983—First Amendment and Equal Protection Clause

        Defendants argue that the first of Scarborough’s three § 1983 claims should be

 dismissed as to all four defendants, but for different reasons. As to the First Amendment

 claim premised on Edwards’s and FCSB’s alleged acts of deleting her critical comments and

 banning her from the FCPS Facebook page, Defendants argue that Scarborough has failed to

 allege enough facts—including the specifics of the comments at issue—to support this claim.

 Regarding the First Amendment claim stemming from Sovine’s and Angelo’s use of Twitter,

 Defendants argue, among other things, that Scarborough has failed to credibly allege that these

 school administrators maintained these accounts in their official capacities. Finally, defendants


                                                  6
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 7 of 26 Pageid#: 226




 argue that the equal protection aspect of Count I fails because Scarborough’s allegations fail

 to establish the elements of an equal protection claim. The court will address each argument

 in turn.

         a. Alleged First Amendment Violation: Facebook

         Defendants argue that Scarborough’s First Amendment claims against FCSB and

 Edwards are too vague and fail to state a claim. Specifically, Defendants contend that

 Scarborough’s allegations that FCSB and Edwards “censored” her are devoid of sufficient

 factual detail to identify which act or acts of free speech these two defendants allegedly

 abridged, including “what comments or statements were made, blocked, or deleted.” (ECF

 No. 38 at 11.) As the argument goes, neither the court nor Defendants can evaluate whether

 Scarborough engaged in any protected First Amendment activity.

         Scarborough has adequately pleaded a First Amendment claim against Edwards and

 FCSB. To determine whether Defendants violated Scarborough’s First Amendment rights,

 the court must engage in a three-step analysis. 3 First, the court must determine whether the

 speech at issue is “protected by the First Amendment.” Cornelius v. NAACP Legal Def. &

 Educ. Fund, Inc., 473 U.S. 788, 797 (1992). Assuming that it is, the court “must then assess

 whether the putative forum is susceptible to forum analysis at all.” Knight First Amend. Inst. at

 Columbia Univ. v. Trump, 302 F. Supp. 3d 541, 564 (S.D.N.Y. 2018). If forum analysis applies,

 the court must lastly assess whether “the extent to which the Government [has] control[led]



 3
   Scarborough also brings this claim under Article I, section 12 of the Virginia Constitution, which is Virginia’s
 analogue to the First Amendment of the federal Constitution. Because the Supreme Court of Virginia has held
 that Article I, section 12 of the Virginia Constitution is “coextensive with the free speech provisions of the
 federal First Amendment,” the court analyzes these claims together. Elliot v. Commonwealth, 593 S.E.2d 263 (Va.
 2004).
                                                         7
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 8 of 26 Pageid#: 227




 access” is permissible given the type of forum at issue. Cornelius, 473 U.S. at 800.

        Scarborough easily satisfies the first element. As alleged in her Second Amended

 Complaint, the speech at issue consists of her Facebook comments about FCPS’s COVID-19

 protocols. This type of public expression—i.e., “speech on matters of public concern”—falls

 squarely within the ambit of First Amendment protection. Engquist v. Or. Dep’t of Agric., 553

 U.S. 591, 600 (2008); Knight, 302 F. Supp. 3d at 565. And there is no allegation that

 Scarborough’s online criticism contained vulgar, obscene, threatening, or otherwise legally

 objectionable content pushing it outside the realm of protected speech.

        Defendants argue that Scarborough’s allegations about the speech at issue are

 nevertheless too vague and conclusory to satisfy the first prong of the analysis and, by

 extension, survive a motion to dismiss. In support of this argument, Defendants point to

 Scarborough’s purported failure to identify “what comments or statements were made,

 blocked, or deleted.” (ECF No. 38 at 11.) Defendants imply that Scarborough needed to

 attach or include copies or excerpts of her online comments, but that is not required at this

 stage of the proceeding. By describing, in detail, the nature and content of the comments that

 she posted, Scarborough has met the required threshold. See Fed. R. Civ. P. 8(a)(2) (providing

 that a pleading must contain “a short plain statement of the claim showing that the pleader is

 entitled to relief”). Scarborough is not required, for purposes of pleading a First Amendment

 claim related to her online expression, to provide a verbatim or hard-copy record of those

 statements. See Davison v. Randall, 912 F.3d 666, 675 (4th Cir. 2019) (“Although neither

 Davison or Randall remember the precise content of Davison’s comment, Randall testified

 that it contained ‘accusations’ regarding School Board members’ and their families’ putative


                                                8
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 9 of 26 Pageid#: 228




 conflicts of interest related to municipal financial transactions, suggesting, in Randall’s

 opinion, that School Board members had been ‘taking kickback money.’”).

        Scarborough also satisfies the second element for this claim, the public-forum

 doctrine’s application to Defendants’ Facebook page. The Fourth Circuit’s recent decision in

 Davison is instructive. In that case, the court considered whether an elected county supervisor’s

 Facebook page constituted a traditional public forum or limited public forum, triggering

 different levels of First Amendment protection. Id. at 681. Ultimately, the Fourth Circuit

 concluded that the Facebook page at issue, at a minimum, met the requirements of a limited

 public forum, in that the government official “swathe[d] the [Chair’s Facebook Page] in the

 trappings of her office” by, among other things: (1) posting her official title on the page; (2)

 describing the page as belonging to a government official; (3) listing her government contact

 information; (4) linking to official government websites; and (5) posting content that had “a

 strong tendency towards matters related to [her] office.” Id. at 680–81.

        Scarborough’s allegations regarding FCPS’s Facebook page easily clear the public-

 forum threshold for a social-media platform, as outlined in Davison. Unlike the Facebook page

 in that case, which belonged to an individual government employee, the Facebook page at

 issue here is an arm of the government entity itself. Moreover, Scarborough alleges that

 FCPS’s Facebook page was registered as a “Government Organization” and continues to hold

 itself out as a platform for unlimited and unrestricted discussion on matters related to school

 operations. In sum, Scarborough has sufficiently alleged that the official FCPS Facebook page

 is a public forum of some kind.

        Scarborough has also satisfied the third element for this First Amendment claim. As


                                                9
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 10 of 26 Pageid#: 229




  the Fourth Circuit explained in Davison, where a plaintiff contends that the government has

  engaged in viewpoint discrimination, it is unnecessary to analyze whether the government’s

  conduct was permissible based on the type of public forum at issue. Id. at 687. Viewpoint

  discrimination, which “targets” the specific views or opinions of the speaker, rather than the

  subject matter generally, is “prohibited in all forums.” Child Evangelism Fellowship of S.C. v.

  Anderson Sch. Dist. Five, 470 F.3d 1062, 1067 n.2 (4th Cir. 2006); see also Matal v. Tam, 137 S. Ct.

  1744, 1763 (2017) (quoting Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819, 830–

  31 (1995)) (“When government creates such a forum, in either a literal or ‘metaphysical’ sense,

  . . . some content- and speaker-based restrictions may be allowed. . . . However, even in such

  cases, what we have termed ‘viewpoint discrimination’ is forbidden.” (citations omitted)).

           In this case, Scarborough alleges that FCSB—by and through Steve Edwards, the head

  of communications for the school system—deleted her comments as the result of viewpoint

  discrimination. 4 Scarborough alleges that after she posted comments criticizing aspects of the

  school district’s reopening plans and mask mandates, Edwards deleted those comments, and

  later, using the nom de guerre Steve Cornwell, informed her that she would be blocked from the

  FCPS Facebook page entirely.                 These allegations strongly support the inference that

  Defendants took these actions because they did not like what Scarborough had said about

  their policies, or, to put it in First Amendment terms, because they were “impermissibly

  motivated by a desire to suppress a particular point of view.” Cornelius, 473 U.S. at 812–13.


  4 Although Defendants do not raise this argument, Edwards was unquestionably acting in his official capacity,
  “under color of state law,” when he allegedly took these actions. As the Fourth Circuit recognized in Davison,
  “[i]n the context of an alleged First Amendment violation, in particular, this Court has found that a challenged
  action by a governmental official is fairly attributable to the state when the sole intention of the official in taking
  the action was to suppress speech critical” of the government organization and its principals. 912 F.3d at 680
  (citation and internal quotation marks omitted).
                                                           10
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 11 of 26 Pageid#: 230




         Because Scarborough’s Facebook allegations satisfy the elements of a First

  Amendment claim, the court will deny Defendants’ motion to dismiss on these grounds.

         b. Alleged First Amendment Violation: Twitter

         The second part of Scarborough’s First Amendment claim stems from FCPS

  Superintendent David Sovine’s and Assistant Superintendent James Angelo’s alleged blocking

  of Scarborough from their official Twitter accounts. Defendants raise several arguments in

  support of their motion to dismiss this First Amendment claim, and these two defendants,

  from the lawsuit. First, they contend that Scarborough failed to allege facts establishing that

  her attempted use of these Twitter platforms constituted protected First Amendment activity.

  Second, Defendants allege that Scarborough failed to adduce enough facts about the Twitter

  accounts to trigger First Amendment forum analysis. Third, Defendants argue that, even

  assuming Scarborough has alleged that she engaged in protected First Amendment activity on

  Twitter, she has failed to allege that Sovine and Angelo were acting in their official capacities—

  or under “color of law”—when they blocked her from their pages.

         The Second Circuit’s recent decision in Knight, which addresses these arguments on

  strikingly similar facts, is persuasive, and the court will adopt its reasoning. See Knight First

  Amend. Inst. at Columbia Univ. v. Trump, 928 F.3d 226 (2d Cir. 2019). In that case, the plaintiffs

  sued President Donald J. Trump for unlawful viewpoint discrimination after he blocked them

  from his Twitter account, which was “otherwise open to the public at large.” Id. at 230. The

  court noted that although the account, which the President activated in 2009 (almost eight

  years before he assumed office), was initially private, “[t]he public presentation of the

  Account” after he became president bore “all the trappings of an official state-run account.”


                                                 11
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 12 of 26 Pageid#: 231




  Id. at 231. For example, the President and members of his administration regularly described

  the account as official, and the President regularly utilized the account as one of the “main

  vehicles for conducting official business.” Id. at 231–32.

         Against that backdrop, the Second Circuit analyzed the President’s arguments, which

  were nearly identical the ones raised here. First, the court rejected the President’s contention

  that, at the time he blocked the plaintiffs from his Twitter account, he “was exercising control

  over a private, personal account,” or, stated differently, that he was not acting in his official

  capacity. Id. at 234. The court concluded that the account itself, at least after his inauguration

  in 2017, was presented as belonging to the President of the United States, and that he and

  others used the account on a regular basis to communicate with the public about the

  administration, including administration policy and personnel changes. Id. at 235–36. Because

  the President’s Twitter account had “interactive features open to the public, making public

  interaction a prominent feature of the account,” these unique characteristics transformed what

  would otherwise be a private social-media platform into a public forum. Id. at 236. Although

  the court cautioned that “not every social media account operated by a public official is a

  government account,” and that each case requires a “fact-specific inquiry,” it nevertheless

  concluded that the President had exercised official state action in blocking the plaintiffs from

  Twitter. Id.

         Next, the court rejected the President’s argument that his Twitter account was not a

  public forum, concluding that since the President became a government official, he

  purposefully opened his once-private account for public discussion, regularly used it “as an

  official vehicle for governance,” and “made its interactive features accessible to the public


                                                 12
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 13 of 26 Pageid#: 232




  without limitation.” Id. at 237. Finally, the court held, in line with the Fourth Circuit’s

  conclusion in Davison, that the President’s act of blocking his critics from his Twitter page

  amounted to impermissible censorship and unconstitutional viewpoint discrimination. See id.

  at 238–39.

         Scarborough has stated a viable First Amendment claim against Sovine and Angelo.

  First, Scarborough has established that her attempted interaction with Sovine’s and Angelo’s

  Twitter accounts constituted protected First Amendment activity. See Knight, 302 F. Supp. 3d

  at 550 (recognizing that following someone on Twitter enables an individual to engage in a

  variety of expressive activity, including interacting with other followers about Tweets and

  replying to and commenting on content). Second, Scarborough’s allegations that these public

  officials operated their Twitter accounts in their official capacities support the inference that,

  at a minimum, these platforms are limited public forums triggering some level of First

  Amendment protection. Third, the sequence of events alleged in the Second Amended

  Complaint—Scarborough’s critical Facebook comments, followed by deletion of those

  comments and being blocked from FCPS’s Facebook Page, and later by being blocked from

  the superintendents’ Twitter pages—supports the critical inference that Sovine and Angelo

  removed her from these social-media platforms as a result of her criticism of their policies and

  initiation of this lawsuit. In other words, Scarborough has sufficiently alleged that they

  engaged in viewpoint discrimination.       Finally, like the plaintiffs in Knight, Scarborough

  adequately alleges that both administrators operate their Twitter accounts in their official

  capacities as the chief administrators for the school system. Although her assertion is

  conclusory, it is adequate to satisfy her threshold burden of alleging official action in support


                                                 13
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 14 of 26 Pageid#: 233




  of her First Amendment claim.

           The ultimate determination of whether the administrators operated these Twitter

  accounts in their official capacities will be fact specific and require Scarborough to develop

  evidence through discovery about the provenance and history of those accounts, including

  their registrations, the labels and markers associated with them, and the manner and frequency

  with which Defendants utilize them to conduct and promote school operations. But given

  the relative novelty of this Twitter claim, and attendant constitutional considerations, the court

  concludes that it is better resolved after factual development, not at the motion to dismiss

  stage.    The court will therefore deny Defendants’ motion to dismiss the Twitter First

  Amendment claim as to Sovine and Angelo.

           c. Equal Protection Violation

           As the final aspect of her first cause of action, Scarborough alleges that Defendants

  collectively violated the equal protection clause of the Fourteenth Amendment “by blocking

  [her] and her comments” from FCPS’s Facebook page. (2d Am. Compl. ¶ 26.) Defendants

  argue that, even assuming the underlying allegations are true, they fail to give rise to an equal

  protection claim. The court agrees.

           The Fourteenth Amendment of the Constitution provides: “No state shall . . . deny to

  any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV,

  § 1.     “The equal protection requirement does not take from the States all power of

  classification, . . . but keeps governmental decisionmakers from treating differently persons

  who are in all relevant respects alike.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002)

  (internal quotation marks omitted).


                                                 14
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 15 of 26 Pageid#: 234




         The elements of an equal protection claim are well settled. The plaintiff “must first

  demonstrate that [s]he has been treated differently from others with whom [s]he is similarly

  situated[,] and that the unequal treatment was the result of intentional or purposeful

  discrimination.” Kolbe v. Hogan, 849 F.3d 114, 146 (4th Cir. 2017) (en banc) (quoting Morrison

  v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)). The plaintiff must accordingly “allege facts

  which show that the defendants treated [her] differently from others with whom she was

  similarly situated.” Mills v. City of Roanoke, 518 F. Supp. 2d 815, 822–23 (W.D. Va. 2007) (citing

  Veney, 293 F.3d at 730–31) (granting a motion to dismiss an equal protection claim because

  the plaintiff failed to allege that she was treated differently from anyone else within the

  jurisdictional reach of the policy). For purposes of this analysis, “persons who are in all

  relevant respects alike are ‘similarly situated.’” Frye v. Brunswick Cnty. Bd. of Educ., 612 F. Supp.

  2d 694, 706 (E.D.N.C. 2009) (quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)).

         Scarborough has failed to meet this threshold requirement for an equal protection

  claim. Across three iterations of her complaint, she has never alleged any facts about other

  individuals engaging in First Amendment activity on the social-media platforms at issue, let

  alone that Defendants treated any similarly situated social-media posters differently.

  Scarborough argues in her opposition that she has been treated differently from other parents

  because they were not blocked on Facebook. (See ECF No. 40 at 4.) But Scarborough would

  have needed to allege that she was treated differently from other parents who had also posted

  critical comments on the FCPS Facebook page. Scarborough never alleged anything about

  any other parents in her Second Amended Complaint.                    Without those allegations,

  Scarborough’s generalized and conclusory assertion that Defendants’ actions violated her


                                                   15
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 16 of 26 Pageid#: 235




  equal protection rights is simply not enough to satisfy her burden of setting forth plausible,

  particularized facts demonstrating unequal treatment. Because Scarborough has failed to plead

  plausible facts despite multiple opportunities to bring this claim, the court will dismiss

  Scarborough’s equal protection claim with prejudice.

     B. Count II: 42 U.S.C. § 1983—Violation of Due Process Clause

         In Count II of her Second Amended Complaint, Scarborough alleges that Defendants

  violated her procedural due process rights by deleting her comments from the FCPS Facebook

  page and later blocking her from that page without notice and an opportunity to be heard.

  Defendants move to dismiss this claim, arguing that because Scarborough has not established

  any constitutional violation, she has not established that she was entitled to any due process.

  Regarding Defendants Sovine and Angelo, Defendants add that, even assuming Scarborough

  were able to establish a constitutional violation, her factual allegations demonstrate that she

  received adequate due process because she was unblocked from Twitter on the same day after

  calling FCPS’s attorney.

         The Fourteenth Amendment prohibits states from “depriv[ing] any person of life,

  liberty, or property, without due process of law. U.S. Const. amend. XIV, § 1. “To establish

  a violation of procedural due process, plaintiffs must show that (1) they had property or a

  property interest (2) of which the defendant deprived them (3) without due process of law.”

  Sunrise Corp. of Myrtle Beach v. City of Myrtle Beach, 420 F.3d 322, 328 (4th Cir. 2005) (citing Sylvia

  Dev. Corp. v. Calvert Cnty., 48 F.3d 810, 826 (4th Cir. 1995)). As to the first element, a plaintiff

  must demonstrate that she had a “constitutionally cognizable life, liberty, or property interest.”

  Sansotta v. Town of Nags Head, 724 F.3d 533, 540 (4th Cir. 2013) (citation omitted). If the


                                                    16
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 17 of 26 Pageid#: 236




  plaintiff has not been deprived of a protected liberty or property interest, then the question of

  whether she was afforded due process is “irrelevant, for the constitutional right to ‘due

  process’ is simply not implicated.” Iota Xi Chapter of Signa Chi Fraternity v. Patterson, 566 F.3d

  138, 146 (4th Cir. 2009) (citation omitted). The “broad concept of liberty includes the right

  to free speech, though the right remains subject to reasonable government regulation.” Vaher

  v. Town of Orangetown, 916 F. Supp. 2d 404, 432 (S.D.N.Y. 2013) (citing Near v. Minn. ex rel.

  Olson, 283 U.S. 697, 707–08 (1931)). For the second element, the state’s deprivation of the

  liberty or property interest “can be by physical deprivation, . . . or by a regulation that deprives

  an owner of [the property’s economic value].” Sansotta, 724 F.3d at 540 (citations omitted).

  Finally, the plaintiff must show “that the procedures employed were constitutionally

  inadequate.” Patterson, 566 F.3d at 145.

         The court first notes that despite Scarborough bringing Count II against “all

  Defendants,” the claim involves solely the facts surrounding Facebook. (See 2d Am. Compl.

  ¶ 33 (stating that Defendants should have (1) informed her that her Facebook comments were

  subject to being deleted; (2) informed her that she was subject to being permanently blocked

  from Defendants’ Facebook page; (3) informed her as to why her Facebook comments were

  offensive; and (4) given her an opportunity “to appeal the decision to permanently ban her

  from their Facebook page”).) In other words, Scarborough’s Count II allegations seemingly

  involve only FCSB and Edwards. Scarborough, however, states that “Defendant[s] cannot

  just ban Plaintiff. There must be rules and regulations before blocking.” (Id. ¶ 34.) Because

  this allegation could be construed against Sovine and Angelo as well (as they allegedly blocked

  Scarborough on Twitter), the court will address this procedural due process claim against all


                                                  17
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 18 of 26 Pageid#: 237




  Defendants out of an abundance of caution.

         a. FCSB and Edwards

         Defendants raise a one-sentence argument regarding the procedural due process claim

  as it pertains to FCSB and Edwards: “Scarborough has not established that she was entitled

  to any due process as she has not established a violation of any constitutionally protected right

  in the first instance.” (ECF No. 38 at 10.) As explained in detail above, Scarborough has

  adequately pleaded a violation of her First Amendment rights relating to FCSB’s and

  Edwards’s actions on Facebook. Moreover, Scarborough alleges that she is still blocked from

  FCPS’s Facebook page, and that she was not given sufficient process before or after the alleged

  constitutional deprivation. As this is the only argument Defendants raise regarding FCSB and

  Edwards, the court’s analysis must cease here. The procedural due process claims against

  FCSB and Edwards may accordingly proceed.

         b. Sovine and Angelo

         Regarding Sovine and Angelo, Defendants argue that Scarborough “has affirmatively

  [pleaded] facts which show that she received due process through contact with FCPS’[s]

  counsel, after which she obtained relief from the asserted actions of Sovine and Angelo.” (Id.

  at 10–11.) As such, Defendants argue that the claim is “implausible on its face.” (Id. at 11.)

         Resolution of this argument requires a more nuanced analysis than Defendants’ motion

  suggests. The district court opinion in Davison v. Loudon County Board of Supervisors is instructive

  for this claim. The district court addressed the pro se plaintiff’s procedural due process claim

  after the bench trial held in that case. There, the plaintiff had been blocked from a government

  official’s Facebook page for approximately 12 hours. Davison, 267 F. Supp. 3d at 706. Like


                                                  18
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 19 of 26 Pageid#: 238




  Scarborough’s allegations in the Second Amended Complaint, where she broadly states that

  the Fourteenth Amendment “requires that the government give ‘notice’ and an ‘opportunity

  to be heard’ before taking any adverse action against a citizen,” (2d Am. Compl. ¶ 32 (emphasis

  added)), the plaintiff in Davison also “flatly asserted that due process always requires the

  government to provide a hearing before imposing a prior restraint on speech,” Davison, 267 F.

  Supp. 3d at 719 (first emphasis in original; second emphasis added).

          In Davison, the court rejected the plaintiff’s assertion that a hearing is always required

  and explained that procedural due process is a flexible concept requiring different protections

  depending on the circumstances. Id. (citing Cafeteria & Rest. Workers Union, Local 473 v.

  McElroy, 367 U.S. 886, 895 (1961); Morrissey v. Brewer, 408 U.S. 471, 481 (1972)) (“The fact that

  the Supreme Court has held that a predeprivation hearing was required where, for example,

  government officials obtained an injunction forbidding a political rally, . . . does not mean that

  such a hearing was required here, where a public official banned a single individual from a

  Facebook page for a period of 12 hours.” (citation omitted)). In a footnote, the Fourth Circuit

  affirmed the district court’s rejection of the plaintiff’s “proposed categorial rule.” Davison, 912

  F.3d at 688 n.8. 5

          The court then examined the Supreme Court’s balancing test for procedural due

  process claims: “(1) the nature of the private interest that will be affected, (2) the comparative

  risk of an erroneous deprivation of that interest with and without additional or substitute

  procedural safeguards, and (3) the nature and magnitude of any countervailing interest in not



  5Because Davison “abandoned that asserted categorial rule on appeal,” the Fourth Circuit declined to further
  consider the plaintiff’s procedural due process claim. See id.
                                                      19
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 20 of 26 Pageid#: 239




  providing additional or substitute procedural requirement[s].” Davison, 367 F. Supp. 3d at 720

  (internal quotation marks omitted) (quoting Turner v. Rogers, 564 U.S. 431, 444–45 (2011);

  Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).

          In applying the above analysis, the court first found that the plaintiff’s cognizable First

  Amendment interest in commenting on a government Facebook page was “relatively weak.”

  Id. at 720–21. Second, the court weighed the comparative risk of erroneous deprivations with

  and without additional predeprivation safeguards. Id. at 721. The plaintiff in that case, like

  Scarborough, wanted notice that a comment was “targeted and under review.” Id. The court

  held:

                 It is unclear what might be relevant to a government official’s
                 decision to ban an individual from their Facebook page besides
                 that individual’s activity on the Facebook page in question. That
                 activity is apparent without predeprivation procedures. It is
                 simply not clear how predeprivation procedures might
                 meaningfully reduce the risk of erroneous deprivation.

  Id. In other words, the court held that predeprivation procedures would likely not change the

  government employee’s decision to block or not block an individual on a social-media account

  because there would be no additional information to gather and examine before any decision

  is made.

          Finally, the court examined the government’s interest in not providing additional

  predeprivation procedural requirements. The court found that “government officials have at

  least a reasonably strong interest in moderating discussion on their Facebook pages in an

  expeditious manner.”      Id.   For example, the court noted that allowing a social-media

  commenter to continuously post inappropriate comments pending a predeprivation review

  process could prohibit a government official from using the online forum for its intended

                                                    20
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 21 of 26 Pageid#: 240




  purpose, thereby infringing on his First Amendment rights. Id. Adding to this, the court

  found that “[g]iven the prevalence of online ‘trolls,’ this is no mere hypothetical risk.” Id.

  (citation omitted). The court ultimately concluded: “Given (1) the relatively weak First

  Amendment interest at issue, (2) the uselessness of any predeprivation procedures in this

  context, and (3) the degree to which imposing predeprivation procedures here would impinge

  on the government’s legitimate interest, the . . . Plaintiff was not entitled to any form of

  predeprivation hearing before being banned from [the government official’s] Facebook page.”

  Id. at 721–22.

         The court agrees with the analysis in Davison, as the facts in that case were almost

  identical to those presented here. Scarborough alleges that when Sovine and Angelo blocked

  her on Twitter, she called FCPS’s attorney and was unblocked on the same day. Scarborough

  also notes that she never “tweeted” or “commented” at Sovine’s and Angelo’s Twitter pages;

  she merely “followed” their public Twitter accounts. (2d Am. Compl. ¶¶ 21–22.) While the

  court found that Scarborough stated a plausible First Amendment violation on these facts, the

  court also recognizes, as the court did in Davison, that Scarborough’s First Amendment

  interests as it relates to those Twitter accounts are relatively weak.     Unlike Facebook,

  Scarborough did not publish her views on Twitter.          Moreover, the court agrees that

  predeprivation procedures—such as a hearing or a review process—in the context of social

  media would not significantly decrease the risk of erroneous First Amendment deprivations.

  When the only information the government official possesses in deciding to block a person

  on Twitter is the fact that the individual follows him on Twitter, it is unclear how any

  predeprivation process would influence the government arbiter or affect the outcome. Finally,


                                               21
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 22 of 26 Pageid#: 241




  the court concludes that the government has a strong interest in the ability to quickly remove

  unlawful speech from social-media platforms before awaiting the results of any predeprivation

  review. For example, if a government official received a death threat or other violent threat

  on social media, it is imperative that government officials possess flexibility under the law to

  promptly remove such comments. Upon balancing the relevant factors, the court concludes

  that it cannot grant Scarborough the relief she seeks regarding predeprivation process against

  Defendants Sovine and Angelo.

         Scarborough, however, seemingly also seeks postdeprivation review in Count II (e.g.,

  the ability to appeal the decision to block her). As explained above, Scarborough was

  unblocked from Sovine and Angelo’s Twitter accounts on the same day she was blocked.

  Therefore, as it pertains to Sovine and Angelo, the court also cannot afford relief regarding

  postdeprivation process on these facts. See Davison, 367 F. Supp. 3d at 722 (“The period during

  which Plaintiff was banned from Defendants’ Facebook page was of such a limited duration

  that neither Defendant nor the County government had an opportunity to provide any

  postdeprivation process.”). The court agrees with Defendants Sovine and Angelo that Count

  II is implausible on its face as to any postdeprivation review. The court will therefore dismiss

  Count II against Sovine and Angelo with prejudice.

     C. Count III: 42 U.S.C. § 1983—Failure to Train

         In her final cause of action, Scarborough alleges that Defendant FCSB failed to train

  its officials on acceptable social-media practices, and that this failure contributed to those

  officials’ infringement of her First Amendment rights. Defendants move to dismiss this

  failure-to-train claim, arguing that Scarborough failed to plead sufficient facts establishing a


                                                22
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 23 of 26 Pageid#: 242




  prima facie case for this cause of action under § 1983.

         “To impose liability on a supervisor for the failure to train subordinates, a plaintiff

  must plead and prove that: (1) the subordinates actually violated the plaintiff’s constitutional

  or statutory rights; (2) the supervisor failed to train properly the subordinates thus illustrating

  a ‘deliberate indifference’ to the rights of the persons with whom the subordinates come into

  contact; and (3) this failure to train actually caused the subordinates to violate the plaintiff’s

  rights.” Brown v. Mitchell, 308 F. Supp. 2d 682, 701 (E.D. Va. 2004) (citing City of Canton v.

  Harris, 489 U.S. 378, 388–92 (1989)).

         To satisfy the first element, a plaintiff must allege that the defendant’s subordinates

  actually violated her rights. Id. at 702; Young v. City of Mt. Ranier, 238 F.3d 567, 579 (4th Cir.

  2001) (“The law is quite clear . . . that a section 1983 failure-to-train claim cannot be maintained

  against a governmental employer in a case where there is no underlying constitutional violation

  by the employee.”). Under the second element, “in order to have exhibited deliberate

  indifference, the supervisory power must have had notice of the constitutional or statutory

  violation, and thereafter must have consciously chosen a particular course of action in

  response.” Brown, 308 F. Supp. 2d at 703; City of Canton, 489 U.S. at 389 (“Only where a failure

  to train reflects a ‘deliberate’ or ‘conscious’ choice by a municipality—a ‘policy’ as defined by

  our prior cases—can a city be liable for such failure under § 1983.”). “It is generally

  acknowledged that, if the supervisory power is actually aware of the fact that its subordinates

  are regularly violating constitutional or statutory rights, and the supervisory power fails to

  implement a training program to quell this pattern, deliberate indifference exists.” Id. (citations

  omitted). Finally, to survive a Rule 12(b)(6) motion, a plaintiff must allege a “causal nexus


                                                  23
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 24 of 26 Pageid#: 243




  between the failure to train and the complained of injury.” Id. at 706 (citing City of Canton, 489

  U.S. at 391).

         Scarborough has adequately pleaded a failure-to-train claim. As detailed above, she has

  alleged plausible violations of her First and Fourteenth Amendment rights against FCSB. To

  establish the second element—failure on the part of FCSB to train its officials on First

  Amendment considerations for social media—Scarborough points to Defendants’ failure to

  take screenshots of her posts; their failure to post any terms and conditions on their social-

  media pages; their failure to warn her that her comments could be deleted; and their failure to

  give her notice and an opportunity to be heard prior to deleting her comments and banning

  her from the platforms. These acts and omissions, Scarborough argues, support the inference

  that these officials were never trained on First Amendment law and viewpoint discrimination

  as they relate to the use of social media.

         Defendants make the valid point that this conclusion requires a leap of logic, and that

  the alleged failure of school officials to take certain actions in connection with Scarborough’s

  critical social-media posts does not necessarily lead to the conclusion that FCSB failed to train

  them, or trained them inadequately. Defendants may ultimately be proven correct on this

  point, but Scarborough’s supposition is plausible enough to survive dismissal on the pleadings.

  See, e.g., Farrar v. City of Chi., 291 F. Supp. 2d 747, 753 (N.D. Ill. 2003) (“Plaintiff, however,

  consistently alleges that Defendant City of Chicago has a policy of failing to train police

  officers how to respond to domestic violence. At this [Rule 12(b)(6)] stage of the proceedings,

  Plaintiff needs only provide Defendant City of Chicago with fair notice of her claim. She has

  done so.”).


                                                 24
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 25 of 26 Pageid#: 244




         By construing the Second Amended Complaint in the light most favorable to

  Scarborough, as this court must for a motion to dismiss, Scarborough’s allegations regarding

  FCSB’s failures are sufficient to infer that FCSB acted with deliberate indifference by failing

  to train their employees on sound social-media policies and the First Amendment. See City of

  Canton, 489 U.S. at 390 (explaining that city officials could “reasonably be said to have been

  deliberately indifferent” if “the need for more or different training is so obvious, and the

  inadequacy so likely to result in the violation of constitutional rights.”); see also Littell v. Hous.

  Indep. Sch. Dist., 894 F.3d 616, 627 (5th Cir. 2018) (“[A]nd if the school district nonetheless

  failed to provide those officials with any legal training on the subject—then the factfinder will

  be entitled (but not required) to infer that the school district acted with deliberate indifference

  to its students’ Fourth Amendment rights.”); In re MicroStrategy, Inc. Sec. Litig., 115 F. Supp. 2d

  620, 627 (E.D. Va. 2000) (“In considering a motion to dismiss a complaint [under Rule

  12(b)(6)], a court must construe the complaint in the light most favorable to the plaintiffs, read

  the complaint as a whole, and take the facts asserted therein as true.” (citation omitted)).

  Moreover, Scarborough alleged that Mr. Edwards—FCSB’s employee—messaged her on

  Facebook and espoused their “terms and conditions” as the reason she was blocked from

  Facebook. This indicates that Defendants made conscious decisions and had a policy about

  what was and was not allowed on their online platforms, further supporting Scarborough’s

  claim. The court will therefore deny the motion to dismiss the failure-to-train claim.




                                                   25
Case 5:20-cv-00069-TTC-JCH Document 42 Filed 02/08/21 Page 26 of 26 Pageid#: 245




                                           CONCLUSION

          For these reasons, the court will grant in part and deny in part Defendants’ motion to

  dismiss (ECF No. 37). The court will dismiss (1) Scarborough’s equal protection claim as to

  all Defendants with prejudice and (2) her procedural due process claim only against

  Defendants Sovine and Angelo with prejudice. The motion will be denied in all other respects.

  The court will issue a separate order.

          The clerk is directed to forward a copy of this Memorandum Opinion and the

  accompanying Order to counsel of record for Defendants, via ECF, and to Ms. Scarborough,

  by first-class mail.

          ENTERED this 8th day of February, 2021.




                                              /s/ Thomas T. Cullen
                                              ________________________________
                                              HON. THOMAS T. CULLEN
                                              UNITED STATES DISTRICT JUDGE




                                                26
